BRODERICK, J.
— The defendant was indicted, charged with the willful and deliberate murder of Sarah Woods. At the May, 1887, term of the district court for Bingham county a trial was had, and the defendant found guilty of murder in the first degree, and judgment rendered upon the Verdict. From this judgment the defendant appealed.
In this court no appearance was made on behalf of the appellant, and on motion of the attorney general the case was submitted on the record. The transcript contains the indictment, intermediate orders, minutes of the trial, etc., but the evidence is not before us, and no exceptions appear to have been taken in the trial court. Under the rule, we might have affirmed the judgment without inquiry, but as the life of a human being was involved, we deemed it our duty to carefully examine the record brought here, and have done so.
On the trial the defendant had able counsel, and no question was there raised as to the sufficiency of the indictment. But we have here examined it, and find it entirely sufficient to support the judgment. The evidence not being before us, we must assume that it was sufficient to warrant the verdict rendered; and we must also assume that the court’s charge to the jury was given with reference to the facts found.
We have found no error in the transcript, and the judgment is therefore affirmed. A certificate of the judgment here will be remitted to the court below, and said court is directed to make such order as may be necessary to carry its judgment into effect. Judgment affirmed.
Hays, C. J., and Buck, J"., concurring.